                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 1/16/2020
 -------------------------------------------------------------- X
 DRONE RACING LEAGUE, INC.                                      :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :      19-CV-10797 (VEC)
                                                                :
                                                                :           ORDER
                                                                :
 TOY STATE INTERNATIONAL LTD.,                                  :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff filed this lawsuit on November 21, 2019, see Dkt. 1;

        WHEREAS on December 13, 2019, Defendant was served with the summons and

complaint under Hong Kong law see Dkts. 9, 11;

        WHEREAS Defendant failed to appear, answer, or otherwise respond to the Complaint

by the January 3, 2020 deadline to do so, see Fed. R. Civ. P. 12(a)(1) see Dkts. 9, 11;

        WHEREAS an initial pretrial conference is scheduled for January 24, 2020 at 10:00 a.m.

        IT IS HEREBY ORDERED:

        1. No later than January 23, 2020, Plaintiff must apply for a default judgment against

             Defendant, consistent with the procedures described in Attachment A to the

             undersigned’s Individual Practices in Civil Cases.

        2. The initial pretrial conference scheduled for January 24, 2020 at 10:00 a.m. is

             cancelled.

SO ORDERED.
                                                              _________________________________
Date: January 16, 2020                                              VALERIE CAPRONI
      New York, NY                                                United States District Judge



                                                   Page 1 of 1
